UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D. C. 20549 FORM N-CSR Investment Company Act file number:811-06103 Investors Cash Trust (Exact Name of Registrant as Specified in Charter) 345 Park Avenue New York, NY 10154-0004 (Address of Principal Executive Offices) (Zip Code) Registrant’s Telephone Number, including Area Code: (212) 250-3220 Paul Schubert 60 Wall Street New York, NY 10005 (Name and Address of Agent for Service) Date of fiscal year end: 3/31 Date of reporting period: 3/31/2015 ITEM 1. REPORT TO STOCKHOLDERS March 31, 2015 Annual Report to Shareholders Central Cash Management Fund Contents 3 Portfolio Management Review 7 Investment Portfolio 12 Statement of Assets and Liabilities 13 Statement of Operations 14 Statement of Changes in Net Assets 15 Financial Highlights 16 Notes to Financial Statements 20 Report of Independent Registered Public Accounting Firm 21 Information About Your Fund's Expenses 23 Tax Information 24 Advisory Agreement Board Considerations and Fee Evaluation 28 Board Members and Officers 33 Account Management Resources This report must be preceded or accompanied by an offering circular. To obtain the fund's private offering memorandum, refer to the Account Management Resources information provided in the back of this booklet. We advise you to consider the fund's objectives, risks, charges and expenses carefully before investing. The offering circular contains this and other important information about the fund. Please read the fund's private offering memorandum carefully before you invest. An investment in this fund is not insured or guaranteed by the Federal Deposit Insurance Corporation (FDIC) or by any other government agency. Although the fund seeks to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in the fund. The share price of money market funds can fall below the $1.00 share price. You should not rely on or expect the Advisor to enter into support agreements or take other actions to maintain the fund's $1.00 share price. The credit quality of the fund's holdings can change rapidly in certain markets, and the default of a single holding could have an adverse impact on the fund's share price. The fund's share price can also be negatively affected during periods of high redemption pressures and/or illiquid markets. The actions of a few large investors of the fund may have a significant adverse effect on the share price of the fund. See the fund's private offering memorandum for specific details regarding the fund's risk profile. Deutsche Asset & Wealth Management represents the asset management and wealth management activities conducted by Deutsche Bank AG or any of its subsidiaries, including the Advisor and DeAWM Distributors, Inc. NOT FDIC/NCUA INSURED NO BANK GUARANTEE MAY LOSE VALUE  NOT A DEPOSIT NOT INSURED BY ANY FEDERAL GOVERNMENT AGENCY Portfolio Management Review (Unaudited) Market Overview and Fund Performance All performance information below is historical and does not guarantee future results. Investment return and principal fluctuate, so your shares may be worth more or less when redeemed. Current performance may differ from performance data shown. The 7-day current yield refers to the income paid by the fund over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. Yields fluctuate and are not guaranteed. Investment Objective The fund seeks a high level of current income consistent with liquidity and preservation of capital. Over the past 12 months ended March 31, 2015, rate levels within the U.S. Treasury yield curve — including short-term money market rates — fluctuated based on varying economic reports, investors' interest rate expectations, geopolitical uncertainty and evolving U.S. Federal Reserve Board (the Fed) statements. The release of the minutes from the June 2014 Federal Open Market Committee (FOMC) meeting gave market participants a framework for how the Fed will end its "policy accommodation," i.e., begin to raise short-term interest rates. Near the end of 2014, positive employment and GDP figures accelerated expectations for higher rates, and short-term money market rates rose in response. In March 2015, following another strong U.S. employment report, the Fed removed the word "patient" from its statement regarding the timing of a possible rate hike. But at the same time, the Fed lowered its forecasts for U.S. growth, inflation and rate levels and, in essence, gave itself the flexibility to wait until the appropriate time for an increase in the federal funds rate from its current near-zero level. Within the Treasury and agency money markets, continued strong demand for overnight-to-six-month securities kept those rates extremely low, while demand for six-month-to-one-year securities fluctuated. Portfolio Performance (as of March 31, 2015) Performance is historical and does not guarantee future results. Current performance may be lower or higher than the performance data quoted. An investment in a money market fund is not insured or guaranteed by the Federal Deposit Insurance Corporation or any other government agency. Although money market funds seek to preserve the value of your investment at $1.00 per share, it is possible to lose money by investing in them. 7-Day Current Yield March 31, 2015 .08% March 31, 2014 .05% Yields are historical, will fluctuate and do not guarantee future performance. The 7-day current yield refers to the income paid by the portfolio over a 7-day period expressed as an annual percentage rate of the fund's shares outstanding. Positive Contributors to Fund Performance We were able to maintain a yield that was comparable to other similar money funds during the period. With short-maturity yields at record low levels, we pursued a "laddered" strategy: The fund held a large percentage of portfolio assets at various points along the yield curve for relative yield, flexibility and liquidity purposes, from overnight Treasury repurchase agreements to six-month agency and Treasury securities. At the same time, we purchased six-month-to-one-year agency and Treasury floating-rate and fixed-rate securities to take advantage of more attractive rates within that portion of the yield curve. Negative Contributors to Fund Performance During the year ended March 31, 2015, our decision to keep a significant percentage of portfolio assets in short maturity, lower-yielding government securities cost the fund some yield, but we believe that this represented a prudent approach to maintaining a high level of portfolio quality and liquidity. Outlook and Positioning Within the Treasury and agency money markets, based on the shrinking federal deficit and, by extension, a reduced need for the U.S. government to issue short-term debt, the current balance of tight supply and heavy demand will most likely persist for the foreseeable future. We also anticipate increased demand from non-government money market funds for Treasury and agency money market securities. All of these technical market conditions will most likely keep yields very low throughout the one-day-to-six-month money market yield curve maturity spectrum, perhaps even after the Fed begins to increase short-term rates. We are currently anticipating that the Fed will begin to raise rates in September 2015, subject to change based on economic growth and inflation levels from now through the end of the summer. We continue to seek high credit quality within the fund. We also intend to seek to maintain our conservative investment strategies and standards. Portfolio Management Team A group of investment professionals is responsible for the day-to-day management of the fund. These investment professionals have a broad range of experience managing money market funds. The views expressed reflect those of the portfolio management team only through the end of the period of the report as stated on the cover. The management team's views are subject to change at any time based on market and other conditions and should not be construed as a recommendation. Past performance is no guarantee of future results. Current and future portfolio holdings are subject to risk. Terms to Know The laddered strategy involves purchasing bonds with a variety of long- and short-term maturities at various points along the yield curve. Repurchase agreement (overnight repo) — an agreement between a seller and a buyer, usually of government securities, where the seller agrees to repurchase the securities at a given price and usually at a stated time. Repos are widely used money market instruments that serve as an interest-bearing, short-term "parking place" for large sums of money. Floating-rate securities are debt instruments with floating-rate coupons that generally reset every 30 to 90 days. While floating-rate securities are senior to equity and fixed-income securities, there is no guaranteed return of principal in case of default. Floating-rate issues often have less interest-rate risk than other fixed-income investments. Floating-rate securities are most often secured assets, generally senior to a company's secured debt, and can be transferred to debt holders, resulting in potential downside risk. The yield curve is a graphical representation of how yields on bonds of different maturities compare. Normally, yield curves slant up, as bonds with longer maturities typically offer higher yields than short-term bonds. Investment Portfolio as of March 31, 2015 Principal Amount ($) Value ($) Government & Agency Obligations 62.2% Other Government Related (a) 0.3% NCUA Guaranteed Notes, Series A2, 1.4%, 6/12/2015 U.S. Government Sponsored Agencies 60.5% Federal Farm Credit Bank: 0.12%**, 8/4/2015 0.153%*, 3/3/2016 0.153%*, 5/5/2016 0.195%*, 7/8/2016 Federal Home Loan Bank: 0.07%**, 5/12/2015 0.09%**, 4/6/2015 0.09%**, 4/21/2015 0.105%**, 4/24/2015 0.105%**, 8/12/2015 0.123%*, 6/5/2015 0.125%, 9/2/2015 0.135%**, 8/14/2015 0.16%**, 11/2/2015 0.16%**, 11/9/2015 0.17%**, 9/4/2015 0.18%, 7/29/2015 0.18%, 10/27/2015 0.18%, 11/4/2015 0.19%, 9/3/2015 0.21%, 10/13/2015 0.236%**, 1/29/2016 0.301%**, 2/19/2016 0.301%**, 3/8/2016 0.301%**, 3/11/2016 0.5%, 11/20/2015 Federal Home Loan Mortgage Corp.: 0.056%**, 6/18/2015 0.064%**, 4/6/2015 0.07%**, 6/2/2015 0.09%**, 4/13/2015 0.091%**, 4/14/2015 0.1%**, 5/20/2015 0.105%**, 7/23/2015 0.11%**, 4/15/2015 0.12%**, 6/1/2015 0.145%**, 6/16/2015 0.15%**, 7/10/2015 0.2%**, 11/16/2015 0.251%**, 12/7/2015 4.375%, 7/17/2015 Federal National Mortgage Association: 0.08%**, 4/22/2015 0.09%**, 6/3/2015 0.09%**, 7/2/2015 0.1%**, 5/21/2015 0.11%**, 6/15/2015 0.12%**, 4/1/2015 0.146%*, 10/21/2016 0.16%**, 8/3/2015 0.19%**, 12/14/2015 U.S. Treasury Obligation 1.4% U.S. Treasury Note, 0.08%*, 1/31/2016 Total Government & Agency Obligations (Cost $660,049,722) Repurchase Agreements 38.1% BNP Paribas, 0.11%, dated 3/31/2015, to be repurchased at $60,000,183 on 4/1/2015 (b) BNP Paribas, 0.12%, dated 3/31/2015, to be repurchased at $94,047,313 on 4/1/2015 (c) Merrill Lynch & Co., Inc., 0.1%, dated 3/31/2015, to be repurchased at $60,000,167 on 4/1/2015 (d) Nomura Securities International, 0.13%, dated 3/31/2015, to be repurchased at $150,000,542 on 4/1/2015 (e) Wells Fargo Securities LLC, 0.15%, dated 3/31/2015, to be repurchased at $41,000,171 on 4/1/2015 (f) Total Repurchase Agreements (Cost $405,047,000) % of Net Assets Value ($) Total Investment Portfolio (Cost $1,065,096,722)† Other Assets and Liabilities, Net ) ) Net Assets † The cost for federal income tax purposes was $1,065,096,722. * Floating rate securities' yields vary with a designated market index or market rate, such as the coupon-equivalent of the U.S. Treasury Bill rate. These securities are shown at their current rate as of March 31, 2015. ** Annualized yield at time of purchase; not a coupon rate. (a) Government-backed debt issued by financial companies or government sponsored enterprises. (b) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Farm Credit Bank 6/22/2017 Federal Home Loan Bank 0.125–4.0 5/14/2015– 9/1/2028 Federal National Mortgage Association Zero Coupon– 1.375 3/30/2016– 10/9/2019 Tennessee Valley Authority 3.5–5.5 6/15/2015– 9/15/2060 Total Collateral Value (c) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Bank 8/28/2017 Government National Mortgage Association 2.5–6.0 2/15/2027– 3/20/2045 Total Collateral Value (d) Collateralized by $82,052,436 U.S. Treasury STRIPS, with various maturity dates of 8/15/2027–2/15/2028 with a value of $61,200,000. (e) Collateralized by: Principal Amount ($) Security Rate (%) Maturity Date Collateral Value ($) Federal Home Loan Bank 2/22/2028 Federal Home Loan Mortgage Corp. 2.072–8.0 11/1/2017– 5/1/2042 Federal National Mortgage Association 2.0–7.5 10/1/2023– 3/1/2045 Government National Mortgage Association 3.0–10.5 10/15/2016– 3/20/2045 Total Collateral Value (f) Collateralized by $39,804,474 Federal Home Loan Mortgage Corp., 3.5%, maturing on 2/1/2045 with a value of $41,820,001. NCUA: National Credit Union Administration STRIPS: Separate Trading of Registered Interest and Principal Securities Fair Value Measurements Various inputs are used in determining the value of the Fund's investments. These inputs are summarized in three broad levels. Level 1 includes quoted prices in active markets for identical securities. Level 2 includes other significant observable inputs (including quoted prices for similar securities, interest rates, prepayment speeds and credit risk). Level 3 includes significant unobservable inputs (including the Fund's own assumptions in determining the fair value of investments). The level assigned to the securities valuations may not be an indication of the risk or liquidity associated with investing in those securities. Securities held by the Portfolio are reflected as Level 2 because the securities are valued at amortized cost (which approximates fair value) and, accordingly, the inputs used to determine value are not quoted prices in an active market. The following is a summary of the inputs used as of March 31, 2015 in valuing the Fund's investments. For information on the Fund's policy regarding the valuation of investments, please refer to the Security Valuation section of Note A in the accompanying Notes to Financial Statements. Assets Level 1 Level 2 Level 3 Total Investments in Securities (g) $
